Exhibit 10.1


FIFTH AMENDMENT TO
FOURTH AMENDED AND RESTATED
REVOLVING CREDIT AND TERM LOAN AGREEMENT

        This FIFTH AMENDMENT TO FOURTH AMENDED AND RESTATED REVOLVING CREDIT AND
TERM LOAN AGREEMENT, dated as of July 1, 2003 (this “Amendment”), is by and
among EMMIS OPERATING COMPANY, an Indiana corporation (as successor in interest
to Emmis Communications Corporation) (the “Borrower”), TORONTO DOMINION (TEXAS),
INC., as administrative agent (the “Administrative Agent”), FLEET NATIONAL BANK
(successor by merger to BankBoston, N.A.), as documentation agent (the
“Documentation Agent”), WACHOVIA BANK, NATIONAL ASSOCIATION (as successor to
First Union National Bank), as syndication agent (the “Syndication Agent”),
CREDIT SUISSE FIRST BOSTON, as co-documentation agent (the “Co-Documentation
Agent”, and together with the Administrative Agent, the Documentation Agent, and
the Syndication Agent, the “Agents”), and the lending institutions which are or
may become parties to the Credit Agreement (as defined below) from time to time
(collectively, the “Lenders”). Capitalized terms used herein without definition
shall have the meanings assigned to such terms in the Credit Agreement referred
to below.

        WHEREAS, the Borrower, the Lenders and the Agents are parties to a
Fourth Amended and Restated Revolving Credit and Term Loan Agreement, dated as
of December 29, 2000 (as previously amended and as further amended, restated,
supplemented or otherwise modified and in effect from time to time, the “Credit
Agreement”), pursuant to which the Lenders have made loans and otherwise
extended credit to the Borrower on the terms and subject to the conditions set
forth therein;

        WHEREAS, the Borrower has entered into an Agreement for Purchase of
Limited Partner and Member Interests, dated as of March 3, 2003, with Sinclair
Telecable, Inc. (“STI”) (the “Sinclair Definitive Agreement”), pursuant to which
and subject to the terms and conditions set forth therein (a) STI has agreed (i)
to assign to the Borrower a portion of STI’s exercised option to purchase from
LBJ Broadcasting Company, L.P. (“LBJ”) LBJ’s interest in LBJS Broadcasting
Company, L.P. (the “Austin Partnership”) and in Radio Austin Management, L.L.C.
(“RAM”), the general partner of the Austin Partnership (collectively, the “LBJ
Interest”) and (ii) to transfer to the Austin Partnership radio station KEYI(FM)
licensed to San Marcos, Texas in the Austin, Texas metropolitan area (“KEYI”)
pursuant to the terms of a certain Contribution Agreement (the “Contribution
Agreement”) to be entered into by STI and the Austin Partnership and (b) the
Borrower has agreed to purchase its portion of the LBJ Interest in exchange for
payment of $105,210,000 in cash;

        WHEREAS, pursuant to the terms of the Sinclair Definitive Agreement and
after giving effect to the completion of the transactions contemplated thereby
(including the transfer by STI to the Austin Partnership of KEYI), the Borrower
will have acquired a controlling 50.1% interest in the Austin Partnership; and

        WHEREAS, the Borrower, the Lenders and the Agents have agreed to modify
certain terms and conditions of the Credit Agreement as specifically set forth
in this Amendment to permit the Borrower to complete the transactions
contemplated by the Sinclair Definitive Agreement;

        NOW THEREFORE, in consideration of the foregoing premises and for other
good and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the Borrower, the Lenders and the Agents hereby agree as follows:

      §1.      Amendment to §1.1 of the Credit Agreement – Definitions.

      (a)     Section 1.1 of the Credit Agreement is hereby amended by amending
the definition of “Asset Sale” in it’s entirety to read as follows:

          “Asset Sale. Any one or a series of related transactions (other than
an Asset Swap) pursuant to which the Borrower or any of its Subsidiaries
conveys, sells, leases, licenses or otherwise disposes of, directly or
indirectly (including by means of a simultaneous exchange of Stations), any of
its properties, businesses or assets (other than to the Borrower or any
wholly-owned Subsidiary of the Borrower) (including the sale of the interest
held by the Borrower or any of its Subsidiaries in the Austin Partnership or in
RAM and the sale or issuance of Capital Stock of any Subsidiary other than to
the Borrower or any wholly-owned Subsidiary of the Borrower) whether owned on
the date hereof or thereafter acquired.”


      (b)        Section 1.1 of the Credit Agreement is hereby further amended
by deleting the phrase “and (e)” in the definition of “Excluded Subsidiaries”
and replacing it with the phrase “, (e) Emmis Austin Radio Broadcasting Company,
L.P., a Texas limited partnership, (f) Radio Austin Management, L.L.C., a Texas
limited liability company, and (g)".

      (c)        Section 1.1 of the Credit Agreement is hereby further amended
by amending the definition of “Pledge Agreements” in its entirety to read as
follows:

          “Pledge Agreements. Collectively, the Borrower Pledge Agreement, the
Subsidiary Pledge Agreement, the Partnership Pledge Agreements and the
Membership Interest Pledge Agreement.”


      (d)        Section 1.1 of the Credit Agreement is hereby further amended
by adding the following new definitions to such §1.1 in the appropriate
alphabetical order:

          “Austin Investment. The acquisition by the Borrower pursuant to the
terms of the Sinclair Definitive Agreement of a 50.1% combined economic and
controlling interest in the Austin Partnership and RAM, the sole general partner
of the Austin Partnership.”


          “Austin Partnership. That certain LBJS Broadcasting Company, L.P., a
Texas limited partnership, which is to be renamed as of the Fifth Amendment
Effective Date Emmis Austin Radio Broadcasting Company, L.P. and of which RAM is
the sole general partner, referred to in the Sinclair Definitive Agreement (as
such limited partnership’s name may be amended or changed from time to time).”


          “Fifth Amendment. That certain Fifth Amendment to Fourth Amended and
Restated Revolving Credit and Term Loan Agreement, dated as of July 1, 2003,
among the Borrower, the Required Lenders and the Agents.”


          “Fifth Amendment Effective Date. The date on which each of the
conditions precedent set forth inss.8 of the Fifth Amendment has been
satisfied.”


          “Membership Interest Pledge Agreement. The Membership Interest Pledge
Agreement, as the same may be amended from time to time hereafter, among the
Borrower, on the one hand, and the Administrative Agent, on the other hand, in
form and substance satisfactory to the Administrative Agent.”


          “RAM. Partnership, which is and shall remain a single purpose entity
whose sole material asset is the general partner interest in the Austin
Partnership.”


          “Second Amendment to Security Documents. That certain Second Amendment
to Fourth Amended and Restated Borrower Security Agreement and Third Amended and
Restated Collateral Assignment of Partnership Interests, dated as of July 1,
2003, among the Borrower and the Administrative Agent.”


          “Sinclair Definitive Agreement. That certain Agreement for Purchase of
Limited Partner and Member Interests, dated as of March 3, 2003, between
Sinclair Telecable, Inc. and the Borrower, together with all other agreements
and documents entered into or delivered pursuant to or in connection therewith,
relating to the Austin Investment and the governance of, or operation of the
business of, the Austin Partnership thereafter.”


          “Sinclair Letter of Intent. That certain Letter of Intent, dated as of
February 6, 2003, pursuant to which the Borrower and Sinclair Telecable, Inc.
agreed to use their diligent and good faith efforts to negotiate, complete and
sign a definitive agreement for the acquisition by the Borrower of a controlling
50.1% interest in the Austin Partnership, all as more fully described therein.”


§2.         Amendment to §11.3(j) of the Credit Agreement – Restrictions on
Investments. Section 11.3(j) of the Credit Agreement is hereby amended by
deleting clause (i) thereof in its entirety and substituting the following
clause therefor:


“(i)    at the time such Investment is made, the aggregate amount of all
Investments made by the Borrower or any of its Subsidiaries under this clause
(j) after the date hereof and after giving effect to such Investment shall not
exceed $175,000,000 (of which at least $105,210,000 shall be used for the Austin
Investment) net of cash returns of capital received with respect to any
Investments made under this clause (j) after the date hereof,”.


§3.         Amendment to §11.5.1 of the Credit Agreement – Acquisitions.


    (a)        Section 11.5.1(d) of the Credit Agreement is hereby amended by
deleting the word “and” immediately following clause (d) therein;


    (b)        Section 11.5.1(e) of the Credit Agreement is hereby amended by
deleting the period immediately at the end thereof and replacing it with “;
and”; and


    (c)        Section 11.5.1 of the Credit Agreement is hereby further amended
by adding the following clause (f) immediately following clause (e) thereto:


           “(f)        any Investments permitted under §11.3.”


    §4.        Amendment to §12.1 of the Credit Agreement – Total Leverage
Ratio. Section 12.1 of the Credit Agreement is hereby amended by deleting the
table set forth therein in its entirety and substituting the following table
therefor:

Period (inclusive of dates) Ratio 12/1/02 - 2/28/03 6.50:1.00 3/1/03 -- 2/29/04
6.25:1.00 3/1/04 -- 5/31/04 6.00:1.00 6/1/04 -- 8/31/04 5.50:1.00 9/1/04 --
2/28/05 5.25:1.00 3/1/05 -- 8/31/05 4.75:1.00     Thereafter 4.00:1.00

     §5. Amendment to §12.2 of the Credit Agreement – Senior Leverage Ratio.
Section 12.2 of the Credit Agreement is hereby amended by deleting the table set
forth therein in its entirety and substituting the following table therefor:

Period (inclusive of dates) Ratio 12/1/02 - 2/28/03 5.00:1.00 3/1/03 -- 2/29/04
4.50:1.00 3/1/04 -- 5/31/04 4.25:1.00 6/1/04 -- 8/31/04 4.00:1.00 9/1/04 --
2/28/05 3.75:1.00 3/1/05 -- 8/31/05 3.50:1.00    Thereafter 3.00:1.00

    §6.        Amendment to §15.1 of the Credit Agreement – Events of Default
and Acceleration. Section 15.1 of the Credit Agreement is hereby amended by
adding the word “or” after the semicolon at the end of the clause (cc) thereof
and inserting immediately thereafter the following new clause (dd):

    “(dd)        after the occurrence of the Austin Investment, (i) the Austin
Partnership shall incur any Indebtedness in an aggregate amount at any one time
outstanding in excess of $20,000,000 or (ii) the partnership agreement or any
other governing documents relating to the Austin Partnership shall permit, after
giving effect to any amendment, modification or waiver of the terms thereof, or
there shall occur, any cash or other distribution (including any redemption,
purchase, retirement or other acquisition of any partnership interests or return
of capital attributable to any partnership interests) by the Austin Partnership
to all or any of its partners which is not made simultaneously to all of its
partners on a pro rata basis, in terms of both value and kind, in accordance
with such partners’ proportional equity interests in the Austin Partnership;
provided that it shall not be an Event of Default hereunder if the Borrower or
any of its Subsidiaries receives any distribution in excess of their pro rata
share as so determined or if the Borrower or any of its Subsidiaries receives
any repayment of Indebtedness advance by the Borrower or any of its Subsidiaries
to the Austin Partnership;"


    §7.        Consent to Second Amendment to Security Documents and Membership
Interest Pledge Agreement. Subject to the satisfaction of the conditions
precedent set forth in Section 8 hereof, each of the undersigned Lenders hereby
consents to the Second Amendment to Security Documents and the Membership
Interest Pledge Agreement and agrees that the Borrower and the Administrative
Agent may undertake all actions as may be necessary or appropriate in order to
effectuate the Second Amendment to Security Documents and the Membership
Interest Pledge Agreement.

    §8.        Conditions to Effectiveness. This Amendment shall become
effective upon the satisfaction of each of the following conditions precedent;
provided that if on or before July 31, 2003, the Borrower shall have failed to
complete the acquisition of the Austin Investment as contemplated by and in all
material respects in accordance with the terms of the Sinclair Definitive
Agreement, this Amendment shall be null and void:

    (a)        the Administrative Agent shall have received a counterpart
signature page to:

(i)  

          this Amendment duly executed and delivered by the Borrower, the
Subsidiaries of the Borrower listed on the signature pages hereto and the
Required Lenders;


(ii)  

   the Second Amendment to Security Documents, duly executed and delivered by
the Borrower and the Administrative Agent, pursuant to which the Borrower shall
pledge to the Administrative Agent all of its interests in the Austin
Partnership to secure the Obligations under the Credit Agreement; and


(iii)  

   the Membership Interest Pledge Agreement, dated as of July 1, 2003, duly
executed and delivered by the Borrower, the Administrative Agent and RAM,
pursuant to which the Borrower shall pledge to the Administrative Agent all of
its interests in RAM to secure the Obligations under the Credit Agreement;


    (b)        the Borrower shall have delivered to the Administrative Agent a
revised Annex A to the Partnership Pledge Agreement, together with an executed
signature page providing that the Austin Partnership joins the Partnership
Pledge Agreement for the sole purpose of consenting to and being bound by the
provisions of §§5 and 7 thereto to the extent permitted by the Limited
Partnership Agreement referred to in §8(c)(iv) below and agreeing to cooperate
fully and in good faith with the Administrative Agent and Emmis in carrying out
such provisions;

    (c)        the Borrower shall have delivered to the Administrative Agent
duly executed copies, certified by an officer of the Borrower to be true and
complete, of the following:

(i)  

  the Sinclair Letter of Intent in the same form as that delivered to the
Administrative Agent electronically on February 7, 2003, together with any and
all amendments thereto, each of which amendments shall be in form and substance
satisfactory to the Agents;


(ii)  

  the Sinclair Definitive Agreement in form and substance satisfactory to the
Agents and in all material respects consistent with the terms of the Sinclair
Letter of Intent;


(iii)  

  the Contribution Agreement in form and substance satisfactory to the Agents;


(iv)  

  the Amended and Restated Agreement of Limited Partnership of the Austin
Partnership (the “Limited PartnershipAgreement”) as executed and delivered by
each partner of the Austin Partnership and in form and substance satisfactory to
the Agents, which Limited Partnership Agreement shall (X) permit Emmis to pledge
its entire interest in the Austin Partnership to the Administrative Agent, for
the benefit of the Lenders and the Administrative Agent, to secure the payment
and performance of all of the Obligations, and (Y) provide that all partnership
distributions, whether in cash or other property, made by the Austin Partnership
shall be distributed to all of the partners of the Austin Partnership on a
prorata basis, in terms both of value and kind, in accordance with such
partners’ proportional equity interests in the Austin Partnership as of the date
of such distribution; and


(v)  

  the Amended and Restated Regulations of RAM (the “Regulations”) as executed by
each member of RAM and in form and substance satisfactory to the Agents, which
Regulations shall (X) provide that Emmis is the Manager (as defined in the
Regulations), and (Y) permit Emmis to pledge its entire interest in RAM to the
Administrative Agent, for the benefit of the Lenders and the Administrative
Agent, to secure the payment and performance of all of the Obligations;


    (d)        the Borrower shall have delivered evidence to the Administrative
Agent that the Austin Investment has been consummated in accordance with the
terms of the Sinclair Definitive Agreement in all material respects;

    (e)        the Borrower shall have delivered evidence to the Administrative
Agent that all FCC orders approving or consenting to the Austin Investment and
the transactions contemplated by the Sinclair Definitive Agreement (including
the transfer to the Austin Partnership of KEYI) have been issued without any
condition or qualification which is adverse to the Borrower or the operation of
the radio stations owned by the Austin Partnership;

    (f)        the Borrower shall have delivered in immediately available funds
to the Administrative Agent for the account of each Lender which executes and
delivers this Amendment to the Administrative Agent by June 6, 2003 a fee equal
to 0.075% of the aggregate amount of the outstanding principal balance of the
Term Loans advanced by such Lender plus, if such Lender is a Revolving Credit
Lender, the Revolving Credit Commitment of such Lender;

    (g)        the Borrower shall have provided the Administrative Agent a
certificate signed by an officer of the Borrower that (i) designates each of the
Austin Partnership and RAM as an “Excluded Subsidiary” under the Credit
Agreement in accordance with the terms thereof and certifies that each of the
Austin Partnership and RAM has been designated an “Unrestricted Subsidiary”
under the Subordinated Note Documents in accordance with the terms thereof; and
(ii) no Default or Event of Default has occurred, is continuing or shall occur
as a result of the Austin Investment or the designation of each of the Austin
Partnership and RAM as an “Excluded Subsidiary” under the Credit Agreement and
as an “Unrestricted Subsidiary” under the Subordinated Note Documents;

    (h)        the Administrative Agent shall have received evidence reasonably
satisfactory to the Administrative Agent that all corporate action necessary for
the valid execution, delivery and performance by the Borrower of this Amendment,
the Second Amendment to Security Documents, the Membership Interest Pledge
Agreement, the execution and delivery of the Sinclair Definitive Agreement, the
transactions contemplated hereby and thereby and the Austin Investment shall
have been duly and effectively taken; and

    (i)        the Borrower shall have delivered to the Administrative Agent a
certificate substantially in the form attached as Exhibit G to the Credit
Agreement and signed by an authorized officer of the Borrower, together with
such financial projections as shall be necessary, in the reasonable judgment of
the Initial Agents, to demonstrate, that after giving effect to the Sinclair
Definitive Agreement and the Contribution Agreement and the transactions
contemplated thereby, including, without limitation, the Austin Investment, all
covenants contained in the Credit Agreement and under the other Loan Documents
will be satisfied on a Pro Forma Basis through February 28, 2009 and that the
Borrower’s ability to satisfy payment obligations under the Credit Agreement and
under the other Loan Documents will not be impaired in any way.

    §9.        Affirmation of the Borrower. The Borrower hereby affirms all of
its Obligations under the Credit Agreement and under each of the other Loan
Documents to which it is a party and hereby affirms its absolute and
unconditional promise to pay to the Lenders the Loans and all other amounts due
under the Credit Agreement (as amended hereby) and the other Loan Documents.

    §10.        Representations and Warranties. The Borrower hereby represents
and warrants to the Lenders and the Administrative Agent as follows:

    (a)        Representations and Warranties. Each of the representations and
warranties contained in §9 of the Credit Agreement and in the other Loan
Documents were true and correct in all material respects when made, and, after
giving effect to this Amendment, and the documents, agreements and transactions
contemplated to be delivered or completed in connection herewith, are true and
correct in all material respects on and as of the date hereof, except to the
extent of changes resulting from transactions contemplated or permitted by the
Credit Agreement and the other Loan Documents, changes occurring in the ordinary
course of business that singly or in the aggregate are not materially adverse
and to the extent that such representations and warranties relate specifically
to a prior date.

    (b)        Enforceability. The execution and delivery by the Borrower of
this Amendment, the Second Amendment to Security Documents and the Membership
Interest Pledge Agreement, and the performance by the Borrower of this
Amendment, the Credit Agreement as amended hereby, the Second Amendment to
Security Documents, the other Loan Documents as amended thereby and the
Membership Interest Pledge Agreement, are within the corporate authority of the
Borrower and have been duly authorized by all necessary corporate proceedings.
This Amendment, the Credit Agreement as amended hereby, the Second Amendment to
Security Documents, the other Loan Documents as amended thereby and the
Membership Interest Pledge Agreement constitute valid and legally binding
obligations of the Borrower, enforceable against it in accordance with their
terms, except as limited by bankruptcy, insolvency, reorganization, moratorium
or similar laws relating to or affecting the enforcement of creditors’ rights in
general.

    (c)        No Default. No Default or Event of Default has occurred and is
continuing, and after giving effect to this Amendment, the Second Amendment to
Security Documents, the Membership Interest Pledge Agreement or the transactions
contemplated by the Sinclair Definitive Agreement and the Austin Investment, no
Default or Event of Default will result from the execution, delivery and
performance by the Borrower of this Amendment, the Second Amendment to Security
Documents, the Membership Interest Pledge Agreement or from the consummation of
the transactions contemplated herein or therein.

    §11.        No Other Amendments, etc. Except as expressly provided in this
Amendment, (a) all of the terms and conditions of the Credit Agreement and the
other Loan Documents remain unchanged, and (b) all of the terms and conditions
of the Credit Agreement, as amended hereby, and of the other Loan Documents are
hereby ratified and confirmed and remain in full force and effect. Nothing
herein shall be construed to be an amendment, consent or a waiver of any
requirements of the Borrower or of any other Person under the Credit Agreement
or any of the other Loan Documents except as expressly set forth herein. Nothing
in this Amendment shall be construed to imply any willingness on the part of the
Administrative Agent or the Lenders to grant any similar or future amendment,
consent or waiver of any of the terms and conditions of the Credit Agreement or
the other Loan Documents.

    §12.        Execution in Counterparts. This Amendment may be executed in any
number of counterparts and by each party on a separate counterpart, each of
which when so executed and delivered shall be an original, but all of which
together shall constitute one instrument. In proving this Amendment, it shall
not be necessary to produce or account for more than one such counterpart signed
by the party against whom enforcement is sought.

    §13.        Miscellaneous. This Amendment shall for all purposes be
construed in accordance with and governed by the laws of the State of New York.
The captions in this Amendment are for convenience of reference only and shall
not define or limit the provisions hereof. The Borrower agrees to pay to the
Administrative Agent, on demand by the Administrative Agent, all reasonable
out-of-pocket costs and expenses incurred or sustained by the Administrative
Agent in connection with the preparation of this Amendment, including reasonable
legal fees.

[Signature pages omitted]